DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims

In the claims filed 11/16/ 2020, claims 1-35 have been canceled and claims 36-55 are pending examination. 

Information Disclosure Statement

At the time of examination, no information disclosure statement is on record. It is advised to file the appropriate documentation during prosecution. 

Claim Interpretation

Claim 36 discusses the composition of an anti-CD73 antibody wherein the heavy chain and light chain each comprise of two sequences. Being that the heavy chain and light variable regions have been determined in later claims as SEQ ID NOs: 9-16, it is assumed that SEQ ID NOs: 41 and 42 are the heavy chain and light chain constant regions. It would be non-sensical to have two sequences for each variable domain or constant domain. It is noted that the language “comprising” is open and does not necessitate this interpretation. 
Claim 37 relates to the CDR regions of the anti-CD73 antibody. The claim must have 6 sequences to define H-CDRs 1-3 and L-CDRs 1-3. The claim is interpreted as the following groups: 
 H-CDR 1			L-CDR 1
SEQ ID NO: 17		a.) SEQ ID NO: 20
SEQ ID NO: 23		b). SEQ ID NO: 26
SEQ ID NO: 29		c.) SEQ ID NO: 32
SEQ ID NO: 35		d.) SEQ ID NO: 38
H-CDR2				L-CDR 2
SEQ ID NO: 18		a.) SEQ ID NO:21
SEQ ID NO: 24		b.) SEQ ID NO: 27
SEQ ID NO: 30		c.) SEQ ID NO: 33
SEQ ID NO: 36	 	d.) SEQ ID NO: 39
H-CDR3				L-CDR 3
SEQ ID NO: 19		a.) SEQ ID NO: 22
SEQ ID NO: 25		b.) SEQ ID NO: 28
SEQ ID NO: 31		c.) SEQ ID NO: 34
SEQ ID NO: 37		d.) SEQ ID NO: 40
Wherein groups a, b, c, and d are an antibody or antigen-binding portion thereof. 
	Regarding claims 38 and 39, these claims are viewed such that the HC sequences are 9-12 and the corresponding LC sequences are 13-16 respectively. 
	Further regarding claim 38, the antibody or antigen binding structures of claim 38 discuss a variable structure. Claim 38 depends on claim 37 which discusses the CDR regions of the heavy and light chain regions. Thus, it is understood that the variance claimed by the applicants would only consist of variance in the framework region and not variance that could include the CDR regions because the claim limitations of claim 37 would need to be upheld.  


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 40-41, and 43-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 36 relates to antibodies or antigen binding portion thereof that bind to the same epitope of human CD73 as antibodies a)-d). This leads to a claimed genus of antibodies that can bind to potentially to 1 or more epitopes as defined by antibodies a)-d). While the antibody function can be accounted for in the claim, the structures of claimed species is not provided. 
MPEP 2163 provides the guidelines for examination of written description. For claims dedicated to a genus, such as claim 36, the written description requirement can be satisfied through sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant, identifying characteristics. These characteristics include structure (or other physical and or chemical properties), by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The issue with the claim is in the term “possession.” MPEP 2163 gives guidelines for the examination of biomolecules like antibodies. The conclusion of Amgen Inc. v. Sanofi teaches that "knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies." The MPEP also teaches that describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406 (Holding that description of a gene’s function will not enable claims to the gene "because it is only an indication of what the gene does, rather than what it is."); see also Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)).The MPEP also provides guidance of establishing possession of a claimed invention may include unique cleavage by particular enzymes, isoelectric points of fragments, detailed restriction enzyme maps, a comparison of enzymatic activities, or antibody cross-reactivity. The MPEP teaches that an adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). 
As discussed above no structure has been given of these claimed species in the claim. Thus, other details provided in the spec would have to alleviate this disparity. Example 7 of the instant application discusses the process known as epitope binning of anti-CD73 antibodies. This example sought to find other antibodies that could competitively bind to epitopes on the ECD of CD73. The results of this example have been summarized in FIG. 4 of the instant application. FIG 4 shows that there are many species that can be within the claimed parameters of claim 36. The results from FIG. 4 of the instant application show that these antibodies are members of this claimed genus in function. It is not known from the disclosure what structural requirements would be needed to arrive at such a genus. It is not certain for one having ordinary skill in the art what the claimed “possession” the scope of the claim entails. 
Thus, from the guidance of the office it can be determined that such species as given by the applicants does not provide “possession of the invention” and does not contain adequate written description for such invention. The claimed invention of the application only has a function associated with the base claim. Other claims provide sequences for species and thus have adequate written description. Amending the claim limitations to include these sequences would allow for the base claim to have adequate written description. 
Regarding claim 40, this claim relates to many inherent features the invention is believed to possess based on data provide in the figures by the applicants. Many of these features deal with attenuation of activity of CD73 in assays conducted on cells and the cellular function after the pathway is inhibited. These claimed limitations become quite narrow in certain embodiments such as embodiments e.), f.), g.) and i.) for example. Claim 40 is dependent on claim 36. The claim limitations of claim 36 is applicable here so the claim is directed to anti-CD-73 antibodies or antigen binding portion that binds to the same epitope of human CD-73 as the antibody embodiments a.)-d.). This genus as described above has not been given proper written description containing the structure/function relationship to define this genus. The genus of claim 40 has a similar problem as these inherent features have not been found for all member of the tested groups. The following below is a “truth table” containing a summary of the figures where these claimed features have been tested and found to be exhibited by these species. The “1” spaces are defined as these structures have been found to have these features and the “0” spaces are defined as these structures not having data accompanying the claim embodiment or do not have these features.  
 
Claim 40 truth table
028
046
127
163
a
1
1
1
1
b
1
1
1
1
c
1
1
1
1
d
1
1
1
1
e
0
1
1
1
f
0
1
1
1
g
0
0
1
1
h
0
1
1
1
I
1
1
1
1
J
1
1
1
1
k
0
1
1
1
l
0
0
1
0
m
0
0
1
0
n
1
1
1
1
o
0
0
1
0
p
0
0
1
0
q
0
0
1
0
r
0
1
1
0
s
1
0
1
1
t
0
0
1
0
u
0
0
1
0
v
0
0
1
0
w
0
0
1
0

It is noted that 028, 046, 127, and 163 are tested anti-CD73 antibodies of the application and are the antibodies 21028, 21046, 21127, and 21163. From the truth table it can be demonstrated that only one antibody tested in the instant application had all of the featured embodiments of claim 40 (21127). Various degrees of data have been provided for the other species. For some claimed limitations all 4 structures have been determined to have these inherent features. Because the claim limitation is to a genus and not a species, it is uncertain which features of the claimed limitations a member of the genus would convey. For some of the embodiments, like t.), u.) v.) for example, it is known that only one out of the four tested species had these features. No support was given in the application to show that other members of this genus can have these features and it is unknown if only the species exhibits such features. The sequences have been provided for these 4 antibodies but based on the results it would be uncertain if the structure/function relationship can be shared among other members of the claimed genus. Not enough is known about the structure/function of the 4 antibodies of the application to be able to predict such structure/function relationships in the art. There are embodiments within claim 40 that can have support as it has been shown that the members of the genus have these claimed limitations. The a-f, h-k, n and s have 3 or more of the antibodies of the application demonstrate these claimed limitations. It is believed that the disclosure for these embodiments have met the written description requirement. 
Regarding claim 41 and 43-55, these claims inherit inadequate written description from the base claim. 

Conclusion

Allowable Subject Matter

Claims 37, 38, and 39 are allowed.
	The application is direct to very specific embodiments of an anti-CD73 antibody. The sequence search demonstrated that the material was not known in the prior art. The constant regions of the antibody structures (SEQ ID NOs: 41 and 42) are known in the prior art. SEQ ID NO: 14 had several 100% query matches for a variety of different antibodies. Many of the sequences had matches that were higher than 90% but were found to be structural components of different functional antibody structures, like antibodies to SARS-CoV-2. In summary, the combination of these components has been found to be novel. Even in the cases where certain sequences were found in the prior art, these antibody structures were still novel as the combination of such parts could not be made obvious. These sequences effectively give rise to species of the genus of claim 36. These sequences have the structure function relationship to overcome the written description rejection of the base claim. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647